PER CURIAM.
In 1992, the defendant entered into a negotiated plea for the possession of cocaine, a third-degree felony, § 893.13(l)(f), Fla.Stat. (1991), carrying a statutory maximum of five years imprisonment, § 775.082(3)(d), Fla. Stat. (1991). He was adjudicated guilty and placed on probation. Thereafter, the defendant was found guilty of four successive violations of probation for which he ultimately received sentences in excess of the term of five years. Furthermore, the trial court failed to credit defendant for time already served. This was error. State v. Summers, 642 So.2d 742 (Fla.1994); State v. Roundtree, 644 So.2d 1358 (Fla.1994). Accordingly, the trial court’s order of April 18, 1995 is vacated with directions that the defendant be resentenced with the trial court giving sufficient credit for time served, not exceeding a maximum of five years.
Vacated and remanded.